Citation Nr: 1752427	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include bilateral degenerative joint disease and a bilateral knee strain.

2.  Entitlement to service connection for bilateral ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1988 to May 1988.

This case comes before the Board of Veteran Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is of record. 


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that she wished to withdraw her appeal in its entirety.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of a Substantive Appeal.  The Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In September 2017, the Veteran withdrew her appeal in its entirety.  


ORDER

Entitlement to service connection for a bilateral knee disorder, to include bilateral degenerative joint disease and a bilateral knee strain, is dismissed.

Entitlement to service connection for bilateral ankle strain is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


